UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1708


SELVIN SANTOS MORENO,

                Petitioner,

           v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   September 16, 2015                 Decided:   October 20, 2015


Before KING, KEENAN, and FLOYD, Circuit Judges.


Petition for review denied by unpublished opinion. Judge Keenan
wrote the opinion, in which Judge King and Judge Floyd joined.


ARGUED: Jim Melo, U.S. COMMITTEE FOR REFUGEES & IMMIGRANTS,
Raleigh, North Carolina; Allison Lukanich, MELO & HURTADO PLLC,
Raleigh, North Carolina, for Petitioner.      Timothy G. Hayes,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent. ON BRIEF: Kevin Schroeder, Nitin Kumar Goyal, MELO
& HURTADO PLLC, Raleigh, North Carolina, for Petitioner. Joyce
R. Branda, Acting Assistant Attorney General, Civil Division,
Keith   I.  McManus,   Senior  Litigation  Counsel,   Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.
Unpublished opinions are not binding precedent in this circuit.




                                2
BARBARA MILANO KEENAN, Circuit Judge:

     Petitioner     Selvin    Santos      Moreno,    a    citizen      of    Honduras,

seeks review of a decision of the Board of Immigration Appeals

(BIA) dismissing his appeal from an immigration judge’s (IJ)

order of removal.         The IJ ordered that Santos Moreno be removed

from the United States, concluding that he was not eligible for

asylum,    withholding       of     removal,    or       protection         under   the

Convention Against Torture (CAT).              Santos Moreno argued before

the IJ and the BIA that he fears persecution if returned to

Honduras, based on his membership in a particular social group

he defined as “Hondurans who have been targeted by the police

and their criminal associates to engage in drug trafficking.”

The BIA, relying in part on the IJ’s opinion, concluded that

Santos Moreno failed to establish the required nexus between the

harm he fears and his status as a member of a particular social

group.    Upon our review, we conclude that the BIA’s holding is

supported by substantial evidence and, therefore, we deny Santos

Moreno’s petition for review.



                                          I.

     Santos Moreno entered the United States without inspection

in February 2011, and was apprehended at the border by United

States    Customs   and    Border    Patrol    agents.       An    asylum      officer

interviewed    Santos     Moreno    and    concluded      that    he   had    shown   a

                                          3
credible     fear        of    persecution.               Shortly            thereafter,       the

Department     of    Homeland        Security         issued       a   notice        to    appear,

charging Santos Moreno with removability.

       In   removal       proceedings           before       the       IJ,     Santos      Moreno

conceded    his     removability          but       sought    asylum,         withholding      of

removal, and protection under CAT.                     Santos Moreno argued that he

is entitled to asylum because he was persecuted by a police

officer in Honduras on account of Santos Moreno’s membership in

a    particular     social      group,      namely,       “Hondurans           who    have    been

targeted by the police and their criminal associates to engage

in drug trafficking.”

       Santos Moreno testified that while working as a bus driver

in    Honduras      in    2010,      he     stopped          regularly         at     a     police

“checkpoint”      where       he   became       friendly       with      a    police       officer

named Vasquez.        Nearly a year after their first meeting, Officer

Vasquez     asked    Santos        Moreno    if      he   would        transport          packages

containing drugs, and stated that the work would be lucrative

for Santos Moreno.            Santos Moreno refused.

       According to Santos Moreno, about two weeks later, Vasquez

and two other persons dressed in civilian clothes boarded Santos

Moreno’s bus.        When Santos Moreno reiterated that he would not

participate in transporting drugs, Vasquez beat Santos Moreno

with a gun and his fists until Santos Moreno lost consciousness.

When he revived, Santos Moreno returned his bus to the station

                                                4
and “took a cab” to a family member’s home, where he remained

for    about   two     months       until   he    left      Honduras    for     the    United

States.        He     did     not    seek    medical        treatment    prior        to    his

departure and never reported the incident to the police.

       Santos Moreno further testified that after his departure

from     Honduras,       unknown       individuals           approached        his     former

employer and his family members inquiring about his whereabouts.

His family members later moved to a different part of Honduras,

and    have    not    received       any    further      communications         from       these

unknown persons.

       The IJ denied Santos Moreno’s application for asylum.                                The

IJ     identified        several       issues         regarding        Santos        Moreno’s

credibility, but ultimately deemed him credible.                              However, the

IJ rejected Santos Moreno’s definition of the “particular social

group”    that       formed    the    basis      of   his    mistreatment.            The    IJ

concluded      that     the    defined      group,       “Hondurans      who    have       been

targeted by the police and their criminal associates to engage

in drug trafficking,” reflected circular reasoning, in that the

social group was defined by the alleged persecution its members

suffered.        The IJ also determined that Vasquez acted in his

personal capacity when targeting Santos Moreno, due to their

friendship and because Santos Moreno was in a position to assist

Vasquez in his criminal enterprise.                      The IJ therefore concluded

that Santos Moreno had not proved that he suffered any harm on

                                              5
account of a protected ground and ordered his removal from the

United States.

        The    BIA   dismissed       Santos    Moreno’s     appeal    from       the    IJ’s

decision.        Citing       the    IJ’s     conclusion    that     Santos      Moreno’s

defined social group was based on circular reasoning, the BIA

“agree[d]      with     the   [IJ]     that    [Santos    Moreno]    did    not       submit

sufficient evidence to establish the required nexus between the

harm he fears and his status as a member of a particular social

group whose members have faced persecution based on a protected

ground.”       The BIA also stated that “[t]here is no evidence to

suggest that Vasquez was acting in [a] police capacity, or was

part of a larger police conspiracy, at the time he asked the

respondent to be a drug courier.”                     This petition for review

followed.



                                              II.

    In his petition, Santos Moreno argues that the BIA erred in

concluding that he did not belong to a particular social group.

Santos    Moreno        contends     that     the   BIA’s    failure       to    identify

properly his proposed social group also caused the BIA to err in

concluding that he had failed to establish a nexus between the

harm he fears and his proposed social group.                           Santos Moreno

further       asserts    that    the    BIA    improperly    collapsed          the    state

actor     requirement         into     its    analysis     whether    such       a     nexus

                                               6
existed, and wrongly concluded that Officer Vasquez was not a

state   actor.     Finally,         Santos    Moreno   contends       that   the    BIA

provided insufficient analysis in concluding that he had failed

to establish the required nexus, that he had not shown past

persecution, and that he did not have a well-founded fear of

future persecution.      We disagree with Santos Moreno’s arguments.

                                         A.

     On a petition for review of a BIA decision holding that an

applicant is ineligible for asylum, we may vacate a denial of

asylum only if it is “manifestly contrary to law and an abuse of

discretion.”      8    U.S.C.        §   1252(b)(4)(D).          In    making      this

determination, we consider the whole record, asking “whether the

BIA’s   ruling    is   supported         by   reasonable,    substantial,          and

probative evidence.”          Ngarurih v. Ashcroft, 371 F.3d 182, 188

(4th Cir. 2004).       We will reverse the BIA’s determination only

if the petitioner “presented evidence that was so compelling

that no reasonable factfinder could fail to find the requisite

fear of persecution.”         Id.

     An applicant seeking asylum must show that he is unable or

unwilling to return to his home country “because of persecution

or a well-founded fear of persecution on account of” a protected

ground, namely, “race, religion, nationality, membership in a

particular   social    group,       or   political     opinion.”        8    U.S.C.   §

1101(a)(42)(A).        Such    persecution       occurs    “on    account       of”   a

                                          7
protected       ground    if     the    protected        ground       was   “at    least   one

central reason for” the persecution. 8 U.S.C. § 1158(b)(1)(B)(i)

(citing 8 U.S.C. § 1101(a)(42)(A)).

                                                B.

     As an initial matter, Santos Moreno contends that the BIA

erred     by     mischaracterizing          his         proposed       social      group   as

“Hondurans who are pressured into running drugs,” as opposed to

“Hondurans       who     have    been     targeted       by     the    police      and   their

criminal associates to engage in drug trafficking.”                               We find no

merit   in     this    argument.          Santos       Moreno     used      the   challenged

definition himself in his brief submitted to the BIA and, thus,

we will not permit him to assign error to his own formulation.

Nevertheless, we will rely on Santos Moreno’s preferred language

in evaluating the BIA’s determination regarding the validity of

the proposed social group.

     Membership in “a particular social group” is a protected

ground if that group is “a group of persons all of whom share a

common,        immutable        characteristic.”                Crespin-Valladares         v.

Holder, 632 F.3d 117, 124 (4th Cir. 2011).                             We agree with the

BIA’s     conclusion       that        Santos        Moreno’s    proposed         “particular

social group” is impermissible because it is defined based on




                                                8
circular reasoning. 1          Santos Moreno has proposed a “particular

social group” that is defined after-the-fact by what happened to

him   and    only       him.   Santos     Moreno    cannot       identify   any    other

members of this group, nor can he identify anyone else who was

targeted by “the police and their criminal associates” to engage

in unlawful drug activity.              In the absence of a properly defined

social group, Santos Moreno has failed to establish the required

nexus     between        his   feared     harm     and     his    membership       in     a

“particular social group.”

      Santos        Moreno     contends,         nonetheless,       that     the        BIA

erroneously        collapsed    the     “state    actor”      requirement    into       the

determination whether he established a nexus between the harm he

feared      and     a    protected      ground.          We   disagree      with    this

contention, because Santos Moreno’s definition of his particular

social group required that the BIA use its employed mode of

analysis.

      Persecution occurs when the harm is caused “by either a

government or an entity that the government cannot or will not

control.”         Crespin-Valladares, 632 F.3d at 128.                Typically, the

BIA considers whether someone is a “state actor” in the context



      1This Court may consider the IJ’s opinion either when the
BIA adopts the IJ’s opinion without issuing its own decision or
when the BIA adopts some portion of the IJ’s reasoning.     See
Martinez v. Holder, 740 F.3d 902, 908 n.1 (4th Cir. 2014).



                                           9
of evaluating whether such persecution occurred.                              Here, however,

Santos Moreno’s ill-defined social group required that the BIA

consider      whether       Vasquez       was     a   “state      actor,”      in     order    to

determine whether there was an established nexus between the

harm   Santos        Moreno    fears       in    returning       to     Honduras       and    his

membership in a particular social group.                          Because Santos Moreno

defined his particular social group as Hondurans targeted by

“the   police        and    their       criminal      associates”        to    aid     in    drug

trafficking,         that     definition         required       the     BIA     to     consider

whether Vasquez was acting on behalf of the police in targeting

a   group     of    people     to       transport       illegal    drugs,       and    whether

Vasquez attacked Santos Moreno on account of his membership in

that   group.         We    therefore          conclude     that      the     BIA    correctly

incorporated         into     its       nexus     analysis      the      question       whether

Vasquez’s role was that of a “state actor” when he solicited

Santos Moreno to engage in illegal drug activity.

       We    also    conclude       that    substantial         evidence       supports       the

BIA’s conclusion that Vasquez was not a “state actor.”                                 Although

Santos Moreno is correct that some courts have assumed that a

single      officer’s         actions       can       satisfy      the        “state     actor”

requirement, see Boer-Sedano v. Gonzales, 418 F.3d 1082, 1088

(9th Cir. 2005), the conclusion does not follow that every time

a   single    employee        of    a    state    inflicts      harm     on    another,       the

“state      actor”    requirement         is     met.     Fear     of    retribution         over

                                                 10
purely personal matters will not support an asylum application,

Blanco de Belbruno v. Ashcroft, 362 F.3d 272, 284 (4th Cir.

2004), and this rule remains true even when the personal dispute

involves a person employed by the state, see Zoarab v. Mukasey,

524 F.3d 777, 780-81 (6th Cir. 2008) (determining there was no

nexus       established   between      the     purported    persecution     and     a

political opinion, even though the purported harm was inflicted

by a member of the United Arab Emirates royalty, because the

dispute was purely personal); Iliev v. I.N.S., 127 F.3d 638, 642

(7th Cir. 1997) (concluding that an asylum applicant’s dispute

with    a     Bulgarian   secret       service    agent    was    “personal,      not

political,” and rejecting the asylum application).

       In the present case, the record establishes that Vasquez

targeted      Santos    Moreno   for    personal    reasons.       Santos   Moreno

testified that Vasquez tried to recruit Santos Moreno to engage

in transporting illegal drugs because the two men had developed

a friendship.       Santos Moreno could not identify any other police

officers who had asked him to engage in such conduct, nor did

Santos Moreno know of any other bus drivers that either Vasquez

or   other     police   officers    had   targeted    for   the    same   purpose.

Perhaps most importantly, Santos Moreno testified that Vasquez

and his conspirators continued to look for Santos Moreno after

he had left his employment out of concern that Santos Moreno

might have identified Vasquez to the police.                 This assertion by

                                          11
Santos Moreno, that Vasquez was concerned about being identified

to     the   police,          completely          undermines        Santos     Moreno’s         core

contention that Vasquez was acting on behalf of the police as a

“state actor.”

       We therefore agree that substantial evidence supports the

BIA’s    determination              that     Vasquez       attacked       Santos     Moreno      for

refusing      to        participate         in       criminal      activity     unrelated         to

Vasquez’s role as a police officer, rather than because Santos

Moreno was a member of a group who had resisted transporting

drugs for the police force.                          Thus, in the context of Santos

Moreno’s      particular            claim,       because     he    failed      to   prove       that

Vasquez      was        a     “state        actor,”        he     necessarily        failed       to

demonstrate         a       nexus    between         the   harm     he    suffered        and   his

membership in a particular social group.

       Santos       Moreno           next        argues      that        the   BIA        provided

insufficient analysis regarding the question whether he suffered

past     persecution            or     has       a    well-founded         fear      of     future

persecution.            We find no merit in this contention.                        Because the

BIA     concluded           that     Santos      Moreno         failed    to   establish        the

necessary nexus between his membership in a particular social

group and the harm he fears, the BIA was not required to analyze

these additional, alternative components of an asylum claim.

       We    also       agree       with    the      BIA’s      conclusion     that,       because

Santos Moreno has failed to establish a nexus between his feared

                                                     12
harm and any protected ground that would qualify him for asylum,

Santos    Moreno   cannot    meet   the    more    stringent   standard   for

withholding of removal.       See Chen v. U.S. I.N.S., 195 F.3d 198,

205 (4th Cir. 1999) (determining an applicant is ineligible for

withholding of removal based on the conclusion that he did not

qualify for asylum).        And, finally, although Santos Moreno does

not address the BIA’s holding with respect to the CAT, we find

no error in the BIA’s conclusion that Santos Moreno does not

qualify for protection under the CAT, because he did not show

that he likely would face torture by or with the acquiescence of

the Honduran government.       8 C.F.R. § 1208.16(c)(2).



                                    III.

     For these reasons, we deny Santos Moreno’s petition for

review.

                                                  PETITION FOR REVIEW DENIED




                                     13